DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fandel et al., (U.S. Patent # 7232063).
Regarding claim 1, Fandel disclose a method of controlling an information processor configured to communicate with a peripheral, the information processor having a device driver, an application configured    to communicate with the peripheral through the device driver, and a filter driver configured to acquire communication information related to communication performed between the application and the peripheral through the device driver, the communication information including time information indicating a time of the communication, the method comprising (Abstract, Fig. 1, col. 4, lines 16-44, POS device, A POS terminal, POS applications monitor applications and diagnostic applications, track the operation of other POS peripherals, col. 5, lines 43-50, drivers 
Regarding claim 2, Fandel disclose, wherein: the communication information includes information indicating a status of the peripheral (col. 8, lines 9-16); and the decision reference is defined according to a time interval at which the information indicating the status of the peripheral is acquired (col. 8, lines 53-60).
Regarding claim 3, Fandel disclose, wherein: the communication information includes information 
Regarding claim 4, Fandel disclose, wherein the decision reference is defined according to a time slot during which the communication information was acquired (col. 8, lines 56-60).
Regarding claim 5, Fandel disclose, wherein theperipheral is a device involved in accounting processing (col. 7, lines 16-22).
Regarding claim 6, Fandel disclose, wherein communication with an external server other than the peripheral is performed, the method comprising: transmitting the acquired communication information to the external server and receiving, from the external server, decision information indicating a result of a decision as to whether to recognize the abnormality (col. 6, lines 3-11, 55-61); and updating the decision reference according to the decision information (col. 5, lines 24-34, col. 6, lines 55-61).
Regarding claim 7, Fandel disclose a non-transitory controller-readable medium storing a program causing a processor in an information processor configured to communicate with a peripheral, the information processor having a device driver, an application configured to communicate with the peripheral through the devicedriver, and a filter driver configured to acquire communication information related to communication performed between the application and the peripheral through the 
Regarding claim 8, Fandel disclose, wherein: the communication information includes information indicating a status of the peripheral (col. 8, lines 9-16); and the decision reference is defined according to a time interval at which the information indicating the status of the peripheral is acquired (col. 8, lines 53-60).
Regarding claim 9, Fandel disclose wherein: the communication information includes information indicating a request to the peripheral and a response from the peripheral (col. 8, lines 9-27); and the decision reference is defined according to a time interval from the request to the response (col. 8, lines 53-60).
Regarding claim 10, Fandel disclose, wherein the decision reference is defined according to a time slot during which the communication information was acquired (col. 8, lines 56-60).
Regarding claim 11, Fandel disclose, wherein the peripheral is a device involved in accounting processing (col. 7, lines 16-22).
Regarding claim 12, Fandel disclose, wherein: the information processor is configured to communicate with an external server other than the peripheral (col. 6, lines 3-11, 55-61); and the program causes the processor in the information processor to transmit the acquired communication information to the external server and receive, from the external server, decision information indicating a result of a decision as to whether to recognize the abnormality, and update the decision reference according to the decision information (col. 5, lines 24-34, col. 6, lines 55-61).
Regarding claim 13, Fandel disclose a communication system comprising: a peripheral, and an information processor configured to have a device driver, a first application configured to communicate with the peripheral through the device driver, a filter driver 
Regarding claim 14, Fandel disclose, wherein: the communication information includes information indicating a status of the peripheral (col. 8, lines 9-16); and the decision reference is defined according to a time interval at which the information indicating the status of the peripheral is acquired (col. 8, lines 53-60).
Regarding claim 15, Fandel disclose, wherein: the communication information includes information indicating a request to the peripheral and a response from the peripheral (col. 8, lines 9-27); and the decision reference is defined according to a time interval from the request to the response (col. 8, lines 53-60).
Regarding claim 16, Fandel disclose, wherein the decision reference is defined according to atime slot during which the communication information was acquired (col. 8, lines 56-60).
Regarding claim 17, Fandel disclose, wherein: the peripheral is a device involved in accounting processing (col. 7, lines 16-22).
Regarding claim 18, Fandel disclose, wherein: the information processor is configured to communicate with an external server other than the peripheral (col. 6, lines 3-11, 55-61); and the information processor transmits the acquired communication information to the external server and receives, from the external server, decision information indicating a result of a decision as towhether to recognize the abnormality, and updates the decision reference according to the decision information (col. 5, lines 24-34, col. 6, lines 55-61).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent # 6389544 to Katagiri relates to a printer power monitoring where a host computer monitors printer power supply status, sending to the host computer status information resulting from a change in the printer status, including a drop in printer power supply voltage below a specific threshold.
U.S. Patent # 5943503 to Kai relates to host computer which controls a peripheral devices such as a printer, information is recognized which indicates a status of the peripheral device and a suitable time interval is selected to transmit on an interrogation command.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659.  The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/NADEEM IQBAL/Primary Examiner, Art Unit 2114